Citation Nr: 0527357	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  94-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than November 24, 
1992, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1978 to 
September 1981.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted a TDIU, effective 
October 27, 1994.

In June 1999 the Board remanded the veteran's appeal so that 
he could be scheduled for a requested hearing.

In November 1999, jurisdiction over the veteran's claims file 
was transferred from the VARO in Los Angeles to the VARO in 
Portland, Oregon.  In June 2002, the veteran testified before 
a Hearing Officer at the VARO in Portland.

In a December 2002 rating decision, an effective date of 
November 24, 1992 was established for the grant of TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was service connected for a back disability in 
November 1983 and awarded a 10 percent disability rating.  
The veteran sought an increased rating in April 1985.  In his 
formal application, he veteran reported that he was not 
employed and that he had last worked in December 1984.  In 
July 1994, the RO received a copy of a letter the veteran had 
mailed to his congressional representative.  In the letter, 
the veteran reported that he could not work.  In October 
1994, the RO received the veteran's formal application (VA 
Form 21-8940) for TDIU, reporting that he had not been 
employed since July 1990.

In a June 2003 Board remand, the Board instructed the AMC or 
RO to obtain the veteran's vocational rehabilitation folder.  

In September 2004, the AMC contacted the RO in Portland, 
Oregon, and requested the veteran's vocational rehabilitation 
folder.  

In November 2004 the RO responded that the file was reported 
missing and it was presumed lost the day after the VBA in 
Portland received a request for it. 

In December 2004 the AMC requested documentation from the 
VR&E Officer in Portland, Oregon to verify that the veteran's 
vocational rehabilitation folder could not be located.

In January 2005 the VR&E Officer from Portland, Oregon, 
submitted a statement to the AMC, in which it was reported 
that the veteran's vocational rehabilitation file was 
"retired."  He noted that a station-wide search was 
conducted and concluded that the veteran's vocational 
rehabilitation folder was not located at that station.

In July 2005 the Board received correspondence from the 
veteran.  He indicated that he began vocational 
rehabilitation in 1985 or 1986 when he was in Boise, Idaho.  
He also stated that he underwent vocational rehabilitation in 
Moscow, Idaho and Mt. San Antonio College.  He concluded that 
since he never underwent vocational rehabilitation in 
Portland, Oregon, his vocational rehabilitation folder would 
not be located there.

VA is required to seek documents from a Federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  The report that the record was "retired," and the 
contention that it is in Boise, Idaho, suggest that further 
efforts to secure the vocational rehabilitation folder would 
not be futile.

During the course of this appeal, there has been a 
significant clarification of the procedures the Board must 
follow in awarding TDIU.  Under the provisions of 38 C.F.R. 
§ 4.16(a) (2005), TDIU can be awarded where service connected 
disabilities cause a veteran to be unemployable, provided 
that percentage requirements are met.  Prior to November 24, 
1992, the veteran did not meet these requirements.  The 
provisions of 38 C.F.R. § 4.16(b) (2005), however, provide 
that VA policy is to award TDIU in all cases in which 
service-connected disability causes unemployability without 
regard to the percentages.  In cases where the veteran does 
not meet the percentages, but evidence shows that service-
connected disabilities cause unemployability, the case will 
be referred to specified VA officials for consideration of a 
TDIU on an extraschedular basis.

The United States Court of Appeals for Veterans Claims has 
interpreted 38 C.F.R. § 4.16(b), to mean that the Board 
cannot award TDIU under that regulation without first 
ensuring that the case is referred to the specified VA 
officials.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  
The allegations and evidence of unemployability due to 
service connected disability prior to November 24, 1992, 
warrant referral for consideration of an extraschedular TDIU.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In view of the foregoing, this case is remanded for the 
following:

1.  The AMC or RO should attempt to 
determine the location to which the 
veteran's vocational rehabilitation 
folder was "retired" and seek to 
obtain it.  If such efforts are 
unsuccessful, the AMC or RO should 
attempt to obtain the vocational 
rehabilitation folder through the 
Boise, Idaho RO.

2.  After ensuring that the requested 
development has been completed, the AMC 
or RO should refer the claim to the 
Director of VA's Compensation and 
Pension Service, or Under Secretary for 
Benefits for consideration of 
entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(b).

3.  The AMC or RO should then re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (codified at 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005)).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


